EXHIBIT 10.4

 

LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as the Effective Date
between SILICON VALLEY BANK, a California corporation, with its principal place
of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan
production office located at 275 Grove Street, Suite 2-200, Newton,
Massachusetts 02466 (“Bank”), and AXCELIS TECHNOLOGIES, INC., a Delaware
corporation with offices located at 108 Cherry Hill Drive, Beverly,
Massachusetts 01915 (“Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank.  The parties agree as follows:

 

1              ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2              LOAN AND TERMS OF PAYMENT

 

2.1          Promise to Pay.  Borrower hereby unconditionally promises to pay
Bank the outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon as and when due in accordance with this Agreement.

 

2.1.1       Revolving Advances.

 

(a)           Availability.  Subject to the terms and conditions of this
Agreement and to deduction of Reserves, Bank shall make Advances not exceeding
the Availability Amount.  Amounts borrowed under the Revolving Line may be
repaid and, prior to the Revolving Line Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.

 

(b)           Termination; Repayment.  The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.

 

2.2          Overadvances.  If, at any time, (i) the sum of (a) the outstanding
principal amount of any Advances, plus (b) the Bank Services Reserve, exceeds
(ii) the lesser of either the Revolving Line or the Borrowing Base (the amount
by which (i) exceeds (ii) being an “Overadvance”), Borrower shall immediately
pay to Bank in cash such Overadvance.  Without limiting Borrower’s obligation to
repay Bank any amount of the Overadvance, Borrower agrees to pay Bank interest
on the outstanding amount of any Overadvance, on demand, at the Default Rate.

 

2.3          Payment of Interest on the Credit Extensions.

 

(a)           Advances.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to one percentage point (1.0%) above the Prime Rate, which
interest shall be payable monthly in accordance with Section 2.3(f) below.

 

(b)           Default Rate.  Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is three and one half of one percentage points (3.50%) above the
rate that is otherwise applicable thereto (the “Default Rate”).  Fees and
expenses which are required to be paid by Borrower pursuant to the Loan
Documents (including, without limitation, Bank Expenses) but are not paid when
due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations.  Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to

 

--------------------------------------------------------------------------------


 

timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Bank.

 

(c)           Computation of Interest.  Interest on the Credit Extensions and
all fees payable hereunder shall be computed on the basis of a 360-day year and
the actual number of days elapsed in the period during which such interest
accrues.  In computing interest on any Credit Extension, the date of the making
of such Credit Extension shall be included and the date of payment shall be
excluded; provided, however, that if any Credit Extension is repaid on the same
day on which it is made, such day shall be included in computing interest on
such Credit Extension.  Interest shall also be paid on the date of any
prepayment of any Credit Extension pursuant to this Agreement for the portion of
any Credit Extension so prepaid and upon payment (including prepayment) in full
thereof.  All accrued but unpaid interest on the Credit Extensions shall be due
and payable on the Revolving Line Maturity Date.

 

(d)           Adjustment to Interest Rate.  Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.  Bank shall use its best efforts to give Borrower prompt notice of any
such change in the Prime Rate; provided, however, that any failure by Bank to
provide Borrower with notice hereunder shall not affect Bank’s right to make
changes in the interest rate of the Prime Rate Credit Extensions based on
changes in the Prime Rate.

 

(e)           Debit of Accounts.  Bank may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Bank when due.  These debits shall
not constitute a set-off.

 

(f)            Payments.  Unless otherwise provided, interest is payable monthly
in arrears on the first (1st) calendar day of each month.  Payments of principal
and/or interest received after 12:00 p.m. Eastern time are considered received
at the opening of business on the next Business Day.  When any payment is due on
a day that is not a Business Day, the payment shall be due the next Business Day
and all fees or interest, as applicable, shall continue to accrue until paid.

 

(g)           Application of Payments.  Subject to Section 6.3(c), Bank shall
apply the whole or any part of collected funds against the Revolving Line or
credit such collected funds to a depository account of Borrower with Bank (or an
account maintained by an Affiliate of Bank), the order and method of such
application to be in the sole discretion of Bank.  Borrower shall have no right
to specify the order or the accounts to which Bank shall allocate or apply any
payments required to be made by Borrower to Bank or otherwise received by Bank
under this Agreement when any such allocation or application is not specified
elsewhere in this Agreement.

 

2.4          Fees.  Borrower shall pay to Bank:

 

(a)           Commitment Fee.  A fully earned, non refundable commitment fee of
Fifty Thousand Dollars ($50,000.00) on the Effective Date; and

 

(b)           Termination Fee.  In accordance with the terms of Section 12.1, a
termination fee; and

 

(c)           Unused Revolving Line Facility Fee.  A fee (the “Unused Revolving
Line Facility Fee”), payable monthly, in arrears, on a calendar year basis, in
an amount per annum equal to the Unused Line Fee Percentage of the average
unused portion of the Revolving Line, as reasonably determined by Bank. 
Borrower shall not be entitled to any credit, rebate or repayment of any Unused
Revolving Line Facility Fee previously earned by Bank pursuant to this
Section notwithstanding any termination of the Agreement, or suspension or
termination of Bank’s obligation to make loans and advances hereunder; and

 

(d)           Bank Expenses.  All Bank Expenses (including reasonable attorneys’
fees and expenses, plus expenses, for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due.

 

2.5          Withholding.  Payments received by Bank from Borrower hereunder
will be made free and clear of any withholding taxes.  Specifically, however, if
at any time any governmental authority, applicable law, regulation or
international agreement requires Borrower to make any such withholding or
deduction from any such

 

--------------------------------------------------------------------------------


 

payment or other sum payment hereunder to Bank, Borrower hereby covenants and
agrees that the amount due from Borrower with respect to such payment or other
sum payable hereunder will be increased to the extent necessary to ensure that,
after the making of such required withholding or deduction, Bank receives a net
sum equal to the sum which it would have received had no withholding or
deduction been required and Borrower shall pay the full amount withheld or
deducted to the relevant governmental authority.  Borrower will, upon request,
furnish Bank with proof satisfactory to Bank indicating that Borrower has made
such withholding payment provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower.  If Borrower’s
compliance with this Section 2.5 results in Bank receiving more than it would
have received had no withholding or deduction been required, Bank shall promptly
refund such excess amount to Borrower.  The agreements and obligations of
Borrower contained in this Section 2.5 shall survive the termination of this
Agreement.

 

3              CONDITIONS OF LOANS

 

3.1          Conditions Precedent to Initial Credit Extension.  Bank’s
obligation to make the initial Credit Extension is subject to the condition
precedent that Borrower shall consent to or have delivered, in form and
substance satisfactory to Bank, such documents, and completion of such other
matters, as Bank may reasonably deem necessary or appropriate, including,
without limitation:

 

(a)           duly executed original signatures to the Loan Documents;

 

(b)           duly executed original signatures to the Control Agreements for
Collateral Accounts to the extent required under 6.8(b);

 

(c)           the Operating Documents and long-form good standing certificates
of Borrower and each of its Domestic Subsidiaries certified by the Secretary of
State (or equivalent agency) of Borrower’s and such Domestic Subsidiaries’
jurisdiction of organization or formation and each jurisdiction in which
Borrower and such Domestic Subsidiary is qualified to conduct business, each as
of a date no earlier than thirty (30) days prior to the Effective Date;

 

(d)           completed Borrowing Resolutions for Borrower;

 

(e)           an Intercreditor Agreement by Real Estate Creditor in favor of
Bank, together with the duly executed original signatures thereto;

 

(f)            certified copies, dated as of a recent date, of financing
statement searches, as Bank shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;

 

(g)           the Perfection Certificates executed by Borrower and each
Guarantor;

 

(h)           a legal opinion of Borrower’s counsel dated as of the Effective
Date together with the duly executed original signature thereto;

 

(i)            the duly executed original signatures to the Guaranty and
Guarantor Security Agreement from each Guarantor, together with the duly
executed original signatures to the completed Borrowing Resolutions for
Guarantor; and

 

(j)            payment of the fees and Bank Expenses then due as specified in
Section 2.4 hereof.

 

3.2          Conditions Precedent to all Credit Extensions.  Bank’s obligations
to make each Credit Extension, including the initial Credit Extension, is
subject to the following:

 

(a)           timely receipt of a completed and executed Transaction Report; and

 

--------------------------------------------------------------------------------


 

(b)           the representations and warranties in Section 5 shall be true,
accurate and complete in all material respects on the date of the Transaction
Report and on the Funding Date of each Credit Extension; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension.  Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain true, accurate and complete
in all material respects; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;
and

 

(c)           as determined in Bank’s reasonable business judgment, there has
not been a Material Adverse Change.

 

3.3          Covenant to Deliver.  Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition to any
Credit Extension.  Borrower expressly agrees that a Credit Extension made prior
to the receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and any such Credit Extension in the
absence of a required item shall be made in Bank’s sole discretion.

 

3.4          Procedures for Borrowing.  Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrower shall notify Bank (which notice shall
be irrevocable) by electronic mail by 12:00 p.m. Eastern time on the Funding
Date of the Advance.  In connection with such notification, Borrower must
promptly deliver to Bank by electronic mail a completed Transaction Report
executed by an authorized signer together with such other reports and
information, including without limitation, sales journals, cash receipts
journals, accounts receivable aging reports, as Bank may request in its sole
discretion.  Bank shall credit proceeds of an Advance to the Designated Deposit
Account.  Bank may make Advances under this Agreement based on instructions from
an authorized signer or without instructions if the Advances are necessary to
meet Obligations which have become due.

 

4              CREATION OF SECURITY INTEREST

 

4.1          Grant of Security Interest.  Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.  Borrower represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral (subject only to
Permitted Liens that may have superior priority to Bank’s Lien under this
Agreement).  If Borrower shall acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the general details
thereof and upon request of Bank grant to Bank in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Bank.

 

Bank’s lien and security interest in the Collateral shall continue until
Borrower fully satisfies its Obligations in cash.  Upon payment in full in cash
of the Obligations (except for contingent indemnification obligations for which
no claim has been made) and at such time as Bank’s obligation to make Credit
Extensions has terminated, Bank shall, at Borrower’s sole cost and expense,
release its Liens in the Collateral and all rights therein shall revert to
Borrower.

 

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).  In the event (a) all Obligations (other than inchoate indemnity
obligations), except for Bank Services, are satisfied in full, and (b) this
Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services,

 

--------------------------------------------------------------------------------


 

if any.  In the event such Bank Services consist of outstanding Letters of
Credit, Borrower shall provide to Bank cash collateral in an amount equal to
(x) if such Letters of Credit are denominated in Dollars, then at least one
hundred five percent (105.0%); and (y) if such Letters of Credit are denominated
in a Foreign Currency, then at least one hundred ten percent (110.0%), of the
Dollar Equivalent of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its business judgment), to secure all of the Obligations
relating to such Letters of Credit.

 

4.2          Authorization to File Financing Statements.  Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral except as
permitted by the terms of this Agreement, by either Borrower or any other
Person, shall be deemed to violate the rights of Bank under the Code.  Such
financing statements may indicate the Collateral as “all assets of the Debtor”
or words of similar effect, or as being of an equal or lesser scope, or with
greater detail, all in Bank’s discretion, provided that such financing
statements shall acknowledge the rights of SEN under the SEN License.

 

5              REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1          Due Organization, Authorization; Power and Authority.  Borrower and
each of its Domestic Subsidiaries is validly existing and in good standing as a
Registered Organization in its jurisdiction of formation and is qualified and
licensed to do business and is in good standing in any jurisdiction in which the
conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower’s business.  In connection with this
Agreement, Borrower has delivered to Bank completed certificates each signed by
Borrower and Guarantor, respectively, entitled “Perfection Certificate”. 
Borrower represents and warrants to Bank that (a) Borrower’s exact legal name is
that indicated on the Perfection Certificate and on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the jurisdiction
set forth in the Perfection Certificate; (c) the Perfection Certificate
accurately sets forth Borrower’s organizational identification number or
accurately states that Borrower has none; (d) the Perfection Certificate
accurately sets forth Borrower’s place of business, or, if more than one, its
chief executive office as well as Borrower’s mailing address (if different than
its chief executive office); (e) Borrower (and each of its predecessors) has
not, in the past five (5) years, changed its jurisdiction of formation,
organizational structure or type, or any organizational number assigned by its
jurisdiction; and (f) all other information set forth on the Perfection
Certificate pertaining to Borrower and each of its Subsidiaries is accurate and
complete (it being understood and agreed that Borrower may from time to time
update certain information in the Perfection Certificate after the Effective
Date to the extent permitted by one or more specific provisions in this
Agreement).  If Borrower is not now a Registered Organization but later becomes
one, Borrower shall promptly notify Bank of such occurrence and provide Bank
with Borrower’s organizational identification number.

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.

 

5.2          Collateral.  Borrower has good title to, rights in, and the power
to transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Borrower
has no Collateral Accounts other than (a) Collateral Accounts with Bank, (b) the
Exempted Real Estate Creditor Accounts, (c) the Other Permitted Accounts and
(d) the other Collateral Accounts, if any, described in the Perfection
Certificate delivered to Bank in connection herewith and in which Borrower has
given Bank notice and taken such actions as are necessary to give Bank a
perfected security interest therein.  The Accounts are bona fide, existing
obligations of the Account Debtors.

 

--------------------------------------------------------------------------------


 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2. 
Borrower shall at all times during the term of this Agreement maintain at least
two-thirds of its Inventory (based upon the fair market value of all Inventory)
at Borrower’s 108 Cherry Hill Drive, Beverly, Massachusetts location and at
other locations of the Borrower for which Bank has received a landlord’s consent
or a bailee waiver in form and substance reasonably satisfactory to Bank.

 

All Inventory is in all material respects of good and marketable quality, free
from material defects.

 

Borrower is the sole owner of the intellectual property which Borrower owns or
purports to own, including, without limitation, the intellectual property set
forth on the Perfection Certificate, except for non-exclusive licenses granted
to its customers in the ordinary course of business.  Each patent which Borrower
owns or purports to own is valid and enforceable and no part of the intellectual
property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge, no claim has been made that any part of the
intellectual property violates the rights of any third party.

 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

 

5.3          Accounts Receivable; Inventory.

 

(a)           For each Account with respect to which Advances are requested, on
the date each Advance is requested and made, such Account shall be an Eligible
Account.

 

(b)           All statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing the Eligible Accounts are
and shall be true and correct and all such invoices, instruments and other
documents, and all of Borrower’s Books are genuine and in all respects what they
purport to be.  Whether or not an Event of Default has occurred and is
continuing, Bank may notify any Account Debtor owing Borrower money of Bank’s
security interest in such funds.  All sales and other transactions underlying or
giving rise to each Eligible Account shall comply in all material respects with
all applicable laws and governmental rules and regulations.  Borrower has no
knowledge of any actual or imminent Insolvency Proceeding of any Account Debtor
whose accounts are Eligible Accounts in any Transaction Report.  To the best of
Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Accounts are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms.

 

(c)           For any item of Inventory, such Inventory (i) meets all applicable
governmental standards; (ii) has been manufactured in compliance with the Fair
Labor Standards Act; and (iii) is not subject to any Liens, except the first
priority Liens granted in favor of Bank under this Agreement or any of the other
Loan Documents or Permitted Liens.  At least two thirds of such Inventory (based
on the fair market value of all Inventory) is located at (A) the Headquarters
Location which is owned by Borrower, provided that Bank is permitted access
thereto pursuant to an intercreditor agreement with Real Estate Creditor so long
as the Real Estate Debt is outstanding, (B) Borrower’s 75 Sylvan Street,
Danvers, Massachusetts location provided that Bank has received a landlord
waiver for such location in form and substance reasonably satisfactory to Bank,
or (C) at McCollisters United’s location at 29B Concord Street, Reading,
Massachusetts provided that Bank has received a bailee’s waiver for such
location in form and substance reasonably satisfactory to Bank.

 

5.4          Litigation.  There are no actions or proceedings pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, One Million Dollars ($1,000,000) or that would reasonably be expected
to have a material adverse effect on Borrower’s business.

 

5.5          No Material Deviation in Financial Statements.  All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations.  There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.

 

--------------------------------------------------------------------------------


 

5.6          Solvency.  The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.

 

5.7          Regulatory Compliance.  Borrower is not an “investment company” or
a company “controlled” by an “investment company” under the Investment Company
Act of 1940, as amended.  Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors).  Borrower has complied in all material
respects with the Federal Fair Labor Standards Act.  Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005.  Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to have a material adverse effect on its business.  None of
Borrower’s or any of its Subsidiaries’ properties or assets has been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally.  Borrower and each of its Subsidiaries
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Government
Authorities that are necessary to continue their respective businesses as
currently conducted except where the failure to make such declarations, notices
or filings could not reasonably be expected to have a material adverse effect on
Borrower’s business.

 

5.8          Subsidiaries; Investments.  Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.

 

5.9          Tax Returns and Payments; Pension Contributions.  Borrower and its
Subsidiaries have timely filed all required tax returns and reports, and have
timely paid all foreign, federal, state and local taxes, assessments, deposits
and contributions owed by Borrower or such Subsidiary.  Borrower may defer
payment of any contested taxes, provided that Borrower (a) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies Bank in writing of the
commencement of, and any material development in, the proceedings, and (c) posts
bonds or takes any other steps required to prevent the governmental authority
levying such contested taxes from obtaining a Lien upon any of the Collateral
that is other than a “Permitted Lien”.  Borrower is unaware of any claims or
adjustments proposed for any of Borrower’s prior tax years which could result in
additional taxes becoming due and payable by Borrower.  Borrower has paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

 

5.10        Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.

 

5.11        Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

 

6              AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1          Government Compliance.

 

(a)           Subject to Sections 7.2 and 7.3, maintain its and all its
Subsidiaries’ legal existence and good standing in their respective
jurisdictions of formation and maintain qualification in each jurisdiction in
which the

 

--------------------------------------------------------------------------------


 

failure to so qualify would reasonably be expected to have a material adverse
effect on Borrower’s business.  Borrower shall comply, and have each Subsidiary
comply, with all laws, ordinances and regulations to which it is subject,
noncompliance with which could have a material adverse effect on Borrower’s
business.

 

(b)           Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its property. 
Borrower shall promptly provide copies of any such obtained Governmental
Approvals to Bank.

 

6.2          Financial Statements, Reports, Certificates.

 

(a)           Borrower shall provide Bank with the following:

 

(i)            upon each request for a Credit Extension, and within thirty (30)
days after the end of each month in which Obligations under the Revolving Line
were at any time outstanding, a Transaction Report (and any schedules related
thereto including, but not limited to, a schedule of any litigation of the type
described in Section 5.4 which may arise or be threatened from and after the
Effective Date);

 

(ii)           within thirty (30) days after the end of each month, (A) monthly
accounts receivable agings, aged by invoice date, (B) monthly accounts payable
agings, aged by invoice date, and outstanding or held check registers, if any,
(C) monthly reconciliations of accounts receivable agings for accounts under
this Agreement (aged by invoice date), transaction reports and general ledger,
and (D) monthly inventory reports for Inventory valued on a first-in, first-out
basis at the lower of cost or market (in accordance with GAAP), Inventory
backlog reports, or such other inventory reports as are requested by Bank in its
good faith business judgment;

 

(iii)          within (A) thirty (30) days after the last day of each month
(other than a month ending on the last day of a fiscal quarter of Borrower), and
(B) forty-five (45) days after the last day of each month ending on the last day
of a fiscal quarter of Borrower, a Compliance Certificate signed by a
Responsible Officer, certifying that as of the end of such month, Borrower was
in full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement and such other information as Bank shall reasonably
request, including, without limitation, a statement that at the end of such
month there were no held checks;

 

(iv)          as soon as available, and in any event within (A) thirty (30) days
after the last day of each month (other than a month ending on the last day of a
fiscal quarter of Borrower), and (B) forty-five (45) days after the last day of
each month ending on the last day of a fiscal quarter of Borrower, unaudited
financial statements with respect to such month, prepared on a consolidated and
consolidating basis, in a form reasonably satisfactory to Bank;

 

(v)           within sixty (60) days after the end of each fiscal year of
Borrower, (A) annual operating budgets (including income statements, balance
sheets and cash flow statements, by quarter) for the then current fiscal year of
Borrower, and (B) annual financial projections for the then current fiscal year
(on a quarterly basis) as approved by Borrower’s board of directors, together
with any related business forecasts used in the preparation of such annual
financial projections, all prepared on a consolidated and consolidating basis in
a form reasonably satisfactory to Bank;

 

(vi)          as soon as available, and in any event within one hundred twenty
(120) days following the end of Borrower’s fiscal year, annual financial
statements prepared on a consolidated and consolidating basis in a form
reasonably satisfactory to Bank, certified by, and with an unqualified opinion
of, independent certified public accountants acceptable to Bank;

 

(vii)         within five (5) days of delivery, copies of all statements,
reports and notices made available to Borrower’s security holders or to any
holders of Subordinated Debt (which if

 

--------------------------------------------------------------------------------


 

filed with the Securities and Exchange Commission may be provided by a link
thereto on Borrower’s or another website on the Internet); and

 

(viii)        prompt report of any legal actions pending or threatened in
writing against Borrower or any of its Subsidiaries that could result in damages
or costs to Borrower or any of its Subsidiaries of, individually or in the
aggregate, One Million Dollars ($1,000,000) or more;

 

(b)           within ten (10) days after filing, all reports on Form 10-K, 10-Q
and 8-K filed with the Securities and Exchange Commission or a link thereto on
Borrower’s or another website on the Internet; and

 

(c)           with the monthly reporting provided pursuant to
Section 6.2(a)(ii) above, written notice of (i) any material change in the
composition of the intellectual property, (ii) the registration of any copyright
(including any subsequent ownership right of Borrower in or to any copyright),
patent or trademark not previously disclosed to Bank, or (iii) Borrower’s
knowledge of an event that materially adversely affects the value of the
intellectual property.

 

6.3          Accounts Receivable.

 

(a)           Schedules and Documents Relating to Accounts.  Borrower shall
deliver to Bank Transaction Reports, as provided in Section 6.2, on Bank’s
standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrower’s Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein.  If
requested by Bank, Borrower shall furnish Bank with copies (or, at Bank’s
request, originals) of all contracts, orders, invoices, and other similar
documents, and all shipping instructions, delivery receipts, bills of lading,
and other evidence of delivery, for any goods the sale or disposition of which
gave rise to such Accounts.  In addition, Borrower shall deliver to Bank, on its
request, the originals of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts,
in the same form as received, with all necessary endorsements, and copies of all
credit memos.

 

(b)           Disputes.  Borrower shall promptly notify Bank of all disputes or
claims relating to material Accounts.  Borrower may forgive (completely or
partially), compromise, or settle any Account for less than payment in full, or
agree to do any of the foregoing so long as (i) Borrower does so in good faith,
in a commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Default or Event of Default has occurred and is
continuing; and (iii) after taking into account all such discounts, settlements
and forgiveness, the total outstanding Advances will not exceed the Availability
Amount.

 

(c)           Collection of Accounts.  Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing.  Whether or not an Event of Default has occurred and is
continuing, Borrower shall hold all payments on, and proceeds of, Accounts in
trust for Bank, and Borrower shall immediately deliver all such payments and
proceeds to Bank in their original form, duly endorsed, to be applied to the
Obligations pursuant to the terms of Section 9.4 hereof.  All payments on, and
proceeds of, Accounts shall be deposited directly by the applicable Account
Debtor into a lockbox account, or such other “blocked account” as Bank may
specify, pursuant to a blocked account agreement in form and substance
reasonably satisfactory to Bank in its sole discretion.  Whether or not an Event
of Default has occurred and is continuing, Borrower shall immediately deliver
all payments on and proceeds of Accounts to an account maintained with Bank to
be applied (i) prior to an Event of Default, to the Revolving Line pursuant to
the terms of Section 2.3(f) hereof, and (ii) after the occurrence and during the
continuance of an Event of Default, pursuant to the terms of Section 9.4 hereof.

 

(d)           Returns.  Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower, Borrower
shall promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank.  In the event
any attempted return occurs after the occurrence and during the continuance of
any Event of Default, Borrower shall hold the returned Inventory in trust for
Bank, and immediately notify Bank of the return of the Inventory.

 

--------------------------------------------------------------------------------


 

(e)           Verification.  Bank may, from time to time, verify directly with
the respective Account Debtors the validity, amount and other matters relating
to the Accounts, either in the name of Borrower or Bank or such other name as
Bank may choose.

 

(f)            No Liability.  Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Bank be
deemed to be responsible for any of Borrower’s obligations under any contract or
agreement giving rise to an Account.  Nothing herein shall, however, relieve
Bank from liability for its own gross negligence or willful misconduct.

 

6.4          Remittance of Proceeds.  Except as otherwise provided in
Section 6.3(c), deliver, in kind, all proceeds arising from the disposition of
any Collateral to Bank in the original form in which received by Borrower not
later than the following Business Day after receipt by Borrower, to be applied
to the Obligations pursuant to the terms of Section 9.4 hereof; provided that,
if no Default or Event of Default has occurred and is continuing, Borrower shall
not be obligated to remit to Bank the proceeds of the sale of worn out or
obsolete Equipment disposed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of Five Hundred Thousand Dollars
($500,000.00) or less (for all such transactions in any fiscal year).  Borrower
agrees that it will not commingle proceeds of Collateral with any of Borrower’s
other funds or property, but will hold such proceeds separate and apart from
such other funds and property and in an express trust for Bank.  Nothing in this
Section 6.4 limits the restrictions on disposition of Collateral set forth
elsewhere in this Agreement.

 

6.5          Taxes; Pensions.  Timely file, and require each of its Subsidiaries
to timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

 

6.6          Access to Collateral; Books and Records.  Upon reasonable notice
(provided no notice is required if an Event of Default has occurred and is
continuing), Bank, or its agents, shall have the right, with such frequency as
Bank shall determine necessary in its sole discretion, to inspect the Collateral
and the right to audit and copy Borrower’s Books.  The foregoing inspections and
audits shall be at Borrower’s expense, and the charge therefor shall be $850 per
person per day (or such higher amount as shall represent Bank’s then-current
standard charge for the same), plus reasonable out-of-pocket expenses; provided,
however, that Bank shall conduct no more than one (1) such audit per fiscal year
at Borrower’s expense in the event no Event of Default has occurred and is
continuing.  In the event Borrower and Bank mutually agree on a scheduled audit
date, and Borrower cancels or seeks to or reschedules the audit with less than
ten (10) days written notice to Bank, then (without limiting any of Bank’s
rights or remedies), Borrower shall pay Bank a fee of $1,000 plus any
out-of-pocket expenses incurred by Bank to compensate Bank for the anticipated
costs and expenses of the cancellation or rescheduling.

 

6.7          Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
Bank may reasonably request.  Insurance policies shall be in a form, with
companies, and in amounts that are reasonably satisfactory to Bank.  All
property policies shall have a loss payable endorsement showing Bank as loss
payee and waive subrogation against Bank, and all liability policies shall show,
or have endorsements showing, Bank as an additional insured.  All policies (or
the loss payable and additional insured endorsements) shall provide that the
insurer shall endeavor to give Bank at least twenty (20) days notice before
canceling, amending, or declining to renew its policy.  At Bank’s request,
Borrower shall deliver certificates of insurance and/or copies of policies and
evidence of all premium payments.  Proceeds payable under any property policy
shall, at Bank’s option, be payable to Bank on account of the Obligations. 
Notwithstanding the foregoing, (a)(x) so long as no Event of Default has
occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to One Hundred Thousand Dollars ($100,000.00)
with respect to any loss, but not exceeding Two Hundred Fifty Thousand Dollars
($250,000.00) in the aggregate for all losses under all casualty policies in any
one year, toward the replacement or repair of destroyed or damaged property;
provided that any such replaced or repaired property (i) shall be of equal or
like value as the replaced or repaired Collateral and (ii) shall be deemed
Collateral in which Bank has been granted a first priority security interest,
and

 

--------------------------------------------------------------------------------


 

(b) after the occurrence and during the continuance of an Event of Default, all
proceeds payable under such casualty policy shall, at the option of Bank, be
payable to Bank on account of the Obligations.  If Borrower fails to obtain
insurance as required under this Section 6.7 or to pay any amount or furnish any
required proof of payment to third persons and Bank, Bank may make all or part
of such payment or obtain such insurance policies required in this Section 6.7,
and take any action under the policies Bank deems prudent.

 

6.8          Operating Accounts.

 

(a)           Maintain all of Borrower’s and its Subsidiaries’ operating
accounts, disbursement accounts, and other deposit accounts and securities
accounts in the United States with Bank and Bank’s Affiliates, except for the
Additional Permitted Accounts.

 

(b)           Provide Bank five (5) days prior written notice before
establishing any Collateral Account within the United States at or with any bank
or financial institution other than Bank or Bank’s Affiliates.  For each
Collateral Account located within the United States that Borrower at any time
maintains, other than the Exempted Real Estate Creditor Accounts and Other
Permitted Accounts, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any such Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank.  The
provisions of the previous sentence shall not apply to (i) deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s employees and identified to Bank by
Borrower as such, or (ii) deposit or investment accounts maintained at Bank.

 

6.9          Financial Covenants.

 

(a)           Adjusted Quick Ratio.  Borrower and its Subsidiaries, on a
consolidated basis, shall maintain at all times, to be tested as of the last day
of each month, a ratio of (i) Quick Assets to (ii) (A) Current Liabilities
(excluding the Real Estate Debt), minus (B) Deferred Revenue, of at least
1.5:1.0.

 

(b)           Minimum Adjusted Net Income.  Borrower and its Subsidiaries, on a
consolidated basis, shall achieve Adjusted Net Income of at least
(i) ($1,500,000) for the trailing three (3) month period ending on the last day
of the fiscal quarter ending September 30, 2013; (ii) $1.00 for the trailing
three (3) month period ending on the last day of the fiscal quarter ending
December 31, 2013; and (iii) $2,500,000 for the trailing six month period ending
on (A) the last day of the fiscal quarter ending March 31, 2014, and (B) the
last day of each fiscal quarter thereafter.

 

6.10        Protection and Registration of Intellectual Property Rights. 
Borrower shall: (i) protect, defend and maintain the validity and enforceability
of its material intellectual property; (ii) promptly advise Bank in writing of
material infringements of its intellectual property; and (iii) not allow any
intellectual property material to Borrower’s business to be abandoned, forfeited
or dedicated to the public without Bank’s written consent.  If Borrower
(A) obtains any patent, registered trademark or servicemark, registered
copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner, licensee or otherwise, or (B) applies for any
patent or the registration of any trademark or servicemark, then Borrower shall
provide written notice thereof to Bank on a quarterly basis upon the delivery of
the Compliance Certificate for such period, and shall execute such intellectual
property security agreements and other documents and take such other actions as
Bank shall request in its good faith business judgment to perfect and maintain a
first priority perfected security interest in favor of Bank in such property. 
If Borrower decides to register any copyrights or mask works in the United
States Copyright Office, Borrower shall: (x) provide Bank with at least fifteen
(15) days prior written notice of Borrower’s intent to register such copyrights
or mask works together with a copy of the application it intends to file with
the United States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Bank may request in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Bank in
the copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright Office. 
Upon Bank’s request, Borrower shall promptly provide to Bank copies of all
applications that it files for patents or for the registration of trademarks,
servicemarks, copyrights or mask works, together with evidence of the recording
of the intellectual

 

--------------------------------------------------------------------------------


 

property security agreement necessary for Bank to perfect and maintain a first
priority perfected security interest in such property. Provide written notice to
Bank within thirty (30) days of entering or becoming bound by any Restricted
License (other than over-the-counter software that is commercially available to
the public).  Except with respect to the SEN License, Borrower shall take such
steps as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.

 

Bank acknowledges the terms and conditions of the license granted to SEN
Corporation under the SEN License, which license is a Permitted Lien.  Bank
agrees that notwithstanding anything to the contrary contained in the Loan
Documents, Bank’s security interest under the IP Security Agreement is and shall
be at all times subject to the rights, title and interest granted to SEN
Corporation under the SEN License, and no exercise of remedies by Bank under the
Loan Documents, and no enforcement of Bank’s rights with respect to such
intellectual property (including without limitation, any foreclosure, strict
foreclosure or deed in lieu of foreclosure) shall terminate, modify, alter or
extinguish the license granted to SEN Corporation under the terms of the SEN
License.  These provisions shall be for the benefit of and may be relied on by
SEN Corporation and its successors and assigns.

 

6.11        Litigation Cooperation.  From the date hereof and continuing through
the termination of this Agreement, make available to Bank, without expense to
Bank, Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

 

6.12        Further Assurances.  Execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s Lien in
the Collateral or to effect the purposes of this Agreement.  Deliver to Bank,
within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law that could reasonably be expected to have a material adverse
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.

 

6.13        Designated Senior Indebtedness.    Borrower shall designate all
principal of, interest (including all interest accruing after the commencement
of any bankruptcy or similar proceeding, whether or not a claim for
post-petition interest is allowable as a claim in any such proceeding), and all
fees, costs, expenses and other amounts accrued or due under this Agreement as
“Designated Senior Indebtedness”, or such similar term, in any future
Subordinated Debt incurred by Borrower after the date hereof.

 

6.14        Creation/Acquisition of Subsidiaries.  Notwithstanding and without
limiting the negative covenant contained in Section 7.3 hereof, in the event
Borrower or any Subsidiary creates or acquires any Subsidiary (other than
through Transfers of equity interests in an existing Subsidiary from another
Subsidiary to Borrower or a Guarantor), Borrower and such Subsidiary shall
promptly notify Bank of the creation or acquisition of such new Subsidiary and,
at Bank’s request, in its sole discretion, take all such action as may be
reasonably required by Bank to cause each such Subsidiary to, in Bank’s sole
discretion, become a co-Borrower or Guarantor under the Loan Documents and grant
a continuing pledge and security interest in and to the assets of such
Subsidiary (substantially as described on Exhibit A hereto); and Borrower or the
applicable Guarantor shall grant and pledge to Bank a perfected security
interest in the stock, units or other evidence of ownership of each Subsidiary
under the terms set forth in the Pledge Agreement.

 

6.15        Post-Closing Conditions.  Borrower shall deliver to Bank, in form
and substance satisfactory to Bank in its sole discretion: (a) within thirty
(30) days following the Effective Date: (i) a landlord’s consent in favor of
Bank for Borrower’s leased location at 75 Sylvan Street, Danvers, MA 01923,
together with the duly executed original signatures thereto; (ii) a bailee’s
waiver in favor of Bank with respect to Collateral maintained with McCollisters
United at 29B Concord Street, Reading, MA 01864, together with the duly executed
original signatures thereto; and (iii) evidence satisfactory to Bank that the
insurance policies required by Section 6.7 hereof are in full force and effect,
together with appropriate evidence showing loss payable and/or additional
insured clauses or endorsements in favor of Bank, (b) within five (5) Business
Days following the Effective Date, original stock

 

--------------------------------------------------------------------------------


 

certificates for each Subsidiary set forth in an exhibit to any Pledge
Agreement, together with five (5) blank stock powers for each such stock
certificate, (c) on or prior to December 31, 2013, evidence that the Corporate
Restructuring Event has occurred, and (d) on or prior to the occurrence of the
Corporate Restructuring Event (but no later than December 31, 2013), an Amended
and Restated Pledge Agreement from Borrower.

 

7              NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent:

 

7.1          Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; (c) in connection with Permitted Liens and Permitted Investments; and
(d) of non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business.

 

7.2             Changes in Business, Management, Ownership, Control, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve (other than as permitted pursuant to Section 7.3); or (c) have a
material change in executive management (provided that Borrower shall have
ninety (90) days to retain a replacement reasonably acceptable to Bank) or
permit or suffer any Change in Control.  Borrower shall not, without at least
thirty (30) days prior written notice to Bank: (1) add any new offices or
business locations, including warehouses (unless such new offices or business
locations contain less than One Million Dollars ($1,000,000.00) in Borrower’s
assets or property or Borrower obtains a landlord agreement or bailee agreement
in form and substance reasonably satisfactory to Bank), (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization.

 

7.3          Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except for Permitted Acquisitions. 
A Subsidiary (other than a Domestic Subsidiary) may merge or consolidate into
another Subsidiary or into Borrower, and a Domestic Subsidiary may merge or
consolidate into another Domestic Subsidiary or into Borrower.

 

7.4          Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

 

7.5          Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s intellectual property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Lien” herein.

 

7.6          Maintenance of Collateral Accounts.  Maintain any Collateral
Account except pursuant to the terms of Section 6.8(b) hereof.

 

7.7          Distributions; Investments.  (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock provided
that (i) Borrower may convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof, and (ii) Borrower may pay dividends solely in common stock; or
(b) directly or indirectly make any Investment other than Permitted Investments,
or permit any of its Subsidiaries to do so.

 

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s

 

--------------------------------------------------------------------------------


 

business, upon fair and reasonable terms that are no less favorable to Borrower
than would be obtained in an arm’s length transaction with a non-affiliated
Person.

 

7.9          Subordinated Debt.  Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to Bank.

 

7.10        Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the violation could reasonably be expected to
have a material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

8              EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1          Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) day grace period shall not apply to payments due on
the Revolving Line Maturity Date).  During the cure period, the failure to cure
the payment default is not an Event of Default (but no Credit Extension will be
made during the cure period);

 

8.2          Covenant Default.

 

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.7, 6.8, 6.9, 6.12, 6.15 or violates any covenant in Section 7; or

 

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period).  Grace periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

 

8.3          Material Adverse Change.  A Material Adverse Change occurs;

 

8.4          Attachment; Levy; Restraint on Business.  (a) (i) The service of
process seeking to attach, by trustee or similar process, any funds of Borrower
or of any entity under the control of Borrower (including a Subsidiary) on
deposit with Bank or any Bank Affiliate, or (ii) a notice of lien, levy, or
assessment is filed against any of Borrower’s assets by any government agency,
and the same under subclauses (i) and (ii) hereof are not, within ten (10) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); provided, however, no Credit Extensions shall be made
during any ten (10) day cure period; and (b) (i) any material portion of
Borrower’s assets is attached, seized, levied on, or comes into possession of a
trustee or

 

--------------------------------------------------------------------------------


 

receiver, or (ii) any court order enjoins, restrains, or prevents Borrower from
conducting any material part of its business;

 

8.5          Insolvency.  (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and not dismissed or stayed within forty-five (45) days (but no
Credit Extensions shall be made while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);

 

8.6          Other Agreements.  There is a default in any agreement to which
Borrower or any Guarantor is a party with a third party or parties resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of Five Hundred Thousand
Dollars ($500,000.00) or that could have a material adverse effect on Borrower’s
or any Guarantor’s business.

 

8.7          Judgments.  One or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least
Five Hundred Thousand Dollars ($500,000.00) (not covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower and shall remain unsatisfied,
unvacated, or unstayed for a period of ten (10) days after the entry thereof
(provided that no Credit Extensions will be made prior to the satisfaction,
vacation, or stay of such judgment, order, or decree);

 

8.8          Misrepresentations.  Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made;

 

8.9          Subordinated Debt.  A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Bank, or any creditor that has
signed such an agreement with Bank breaches any terms of such agreement;

 

8.10        Guaranty; Guarantor Defaults.  (a) Any Guaranty of any Obligations
terminates or ceases for any reason to be in full force and effect (other than
pursuant to a merger of the applicable Guarantor with and into another Guarantor
or into Borrower as permitted pursuant to Section 7.3); (b) any Guarantor does
not perform any obligation or covenant under any Guaranty of the Obligations;
(c) any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs
with respect to any Guarantor; (d) the liquidation, winding up, or termination
of existence of any Guarantor (except as permitted in Section 7.3); (e) the
occurrence of any “Event of Default” under (and as defined in) any Guarantor
Security Agreement; or (f) the occurrence of any “Event of Default” under (and
as defined in) any Pledge Agreement executed and delivered by any Guarantor; or

 

8.11        Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

 

9              BANK’S RIGHTS AND REMEDIES

 

9.1          Rights and Remedies.  While an Event of Default occurs and
continues Bank may, without notice or demand, do any or all of the following:

 

(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);

 

--------------------------------------------------------------------------------


 

(b)           stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;

 

(c)           demand that Borrower (i) deposits cash with Bank in an amount
equal to the aggregate amount of any Letters of Credit remaining undrawn, as
collateral security for the repayment of any future drawings under such Letters
of Credit, and Borrower shall forthwith deposit and pay such amounts, and
(ii) pay in advance all Letter of Credit fees scheduled to be paid or payable
over the remaining term of any Letters of Credit; provided, however, if an Event
of Default described in Section 8.5 occurs, the obligation of Borrower to cash
collateralize all Letters of Credit remaining undrawn shall automatically become
effective without any action by Bank;

 

(d)           terminate any FX Forward Contracts;

 

(e)           settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;

 

(f)            make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates.  Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;

 

(g)           apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;

 

(h)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

 

(i)            place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;

 

(j)            demand and receive possession of Borrower’s Books; and

 

(k)           exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

 

9.2          Power of Attorney.  Borrower hereby irrevocably appoints Bank as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Bank determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits.  Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations have been satisfied in full (except for
contingent indemnification obligations for which no claim has been made) and
Bank is under no further obligation to make Credit Extensions hereunder.  Bank’s
foregoing appointment as Borrower’s attorney in fact, and all of Bank’s rights
and powers,

 

--------------------------------------------------------------------------------


 

coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.

 

9.3          Protective Payments.  If Borrower fails to obtain the insurance
called for by Section 6.7 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document, Bank may obtain such insurance or make such payment, and
all amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest applicable rate, and secured by the
Collateral.  Bank will make reasonable efforts to provide Borrower with notice
of Bank obtaining such insurance at the time it is obtained or within a
reasonable time thereafter.  No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.

 

9.4          Application of Payments and Proceeds.  Borrower shall have no right
to specify the order or the accounts to which Bank shall allocate or apply any
payments required to be made by Borrower to Bank or otherwise received by Bank
under this Agreement when any such allocation or application is not specified
elsewhere in this Agreement.  If an Event of Default has occurred and is
continuing, Bank may apply any funds in its possession, whether from Borrower
account balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations in such order as Bank shall determine in its sole discretion.  Any
surplus shall be paid to Borrower by credit to the Designated Deposit Account or
to other Persons legally entitled thereto; Borrower shall remain liable to Bank
for any deficiency.  If Bank, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.

 

9.5          Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.

 

9.6          No Waiver; Remedies Cumulative.  Bank’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by Bank and
then is only effective for the specific instance and purpose for which it is
given.  Bank’s rights and remedies under this Agreement and the other Loan
Documents are cumulative.  Bank has all rights and remedies provided under the
Code, by law, or in equity.  Bank’s exercise of one right or remedy is not an
election, and Bank’s waiver of any Event of Default is not a continuing waiver. 
Bank’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

 

9.7          Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.

 

10           NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and be delivered or sent by facsimile at the
addresses or facsimile numbers listed below.  Bank or Borrower may change its
notice address by giving the other party written notice thereof.  Each such
Communication shall be deemed to have been validly served, given, or delivered:
(a) upon the earlier of actual receipt and three (3) Business Days after deposit
in the U.S. mail, registered or certified mail, return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission (with such facsimile promptly confirmed by delivery of a copy by
personal delivery or United States mail as otherwise provided in this
Section 10); (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number indicated below.  Advance requests made
pursuant to Section 3.4 must be in writing and may be in the form of electronic
mail, delivered to Bank by Borrower at the e-mail address of Bank provided below
and shall be deemed to

 

--------------------------------------------------------------------------------


 

have been validly served, given, or delivered when sent (with such electronic
mail promptly confirmed by delivery of a copy by personal delivery or United
States mail as otherwise provided in this Section 10).  Bank or Borrower may
change its address, facsimile number, or electronic mail address by giving the
other party written notice thereof in accordance with the terms of this
Section 10.

 

If to Borrower:

Axcelis Technologies, Inc.

 

108 Cherry Hill Drive

 

Beverly, Massachusetts 01915

 

Attn: Kevin J. Brewer, Chief Financial Officer and Executive Vice President

 

Fax: 978-787-4090

 

Email:  kevin.brewer@axcelis.com

 

 

If to Borrower:

Axcelis Technologies, Inc.

 

108 Cherry Hill Drive

 

Beverly, Massachusetts 01915

 

Attn: Lynnette C. Fallon, Executive Vice President HR/Legal, General Counsel and
Secretary

 

Fax: 978-787-4090

 

Email:  lynnette.fallon@axcelis.com

 

 

With a copy to:

Edwards Wildman Palmer LLP

 

111 Huntington Avenue

 

Boston, Massachusetts 02199

 

Attn: James I. Rubens, Esquire

 

Fax: 888-325-9130

 

Email:  jrubens@edwardswildman.com

 

 

If to Bank:

Silicon Valley Bank

 

275 Grove Street, Suite 2-200

 

Newton, Massachusetts 02466

 

Attn: Michael Quinn

 

Fax: 617.969.5973

 

Email:  mquinn@svb.com

 

 

with a copy to:

Riemer & Braunstein LLP

 

Three Center Plaza

 

Boston, Massachusetts 02108

 

Attn: Charles W. Stavros, Esquire

 

Fax: 617.880.3456

 

Email:  CStavros@riemerlaw.com

 

11           CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

 

Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon

 

--------------------------------------------------------------------------------


 

the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid. NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH HEREINABOVE, BANK SHALL SPECIFICALLY HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST
BORROWER OR ITS PROPERTY.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. 
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12           GENERAL PROVISIONS

 

12.1        Termination Prior to Revolving Line Maturity Date.  This Agreement
may be terminated prior to the Revolving Line Maturity Date by Borrower,
effective three (3) Business Days after written notice of termination is given
to Bank.  Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations in cash (except for contingent indemnification obligations for which
no claim has been made).  If such termination is at Borrower’s election
(regardless of whether any Default or Event of Default then exists) or at Bank’s
election due to the occurrence and continuance of an Event of Default, Borrower
shall pay to Bank, in addition to the payment of any other expenses or fees
then-owing, a termination fee in an amount equal to One Hundred Thousand Dollars
($100,000.00) (i.e., one percent (1.00%) of the Revolving Line); provided that
no termination fee shall be charged if the credit facility hereunder is
refinanced with a new facility from Bank.

 

12.2        Right of Set-Off.  Borrower hereby grants to Bank a Lien and a right
of setoff as security for all Obligations to Bank, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Bank (including a subsidiary of Bank) or
in transit to any of them.  At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may setoff
the same or any part thereof and apply the same to any liability or Obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.3        Successors and Assigns.  This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion).  Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.

 

12.4        Indemnification.  Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

 

12.5        Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

 

--------------------------------------------------------------------------------


 

12.6        Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.7        Correction of Loan Documents.  Bank may correct patent errors and
fill in any blanks in this Agreement and the other Loan Documents consistent
with the agreement of the parties.

 

12.8        Amendments in Writing; Waiver; Integration.  No purported amendment
or modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

 

12.9        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.

 

12.10      Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied.  The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.  The grant of security interest by
Borrower in Section 4.1 shall survive until the termination of this Agreement
and all Bank Services Agreements.

 

12.11      Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; (e) as Bank considers
appropriate in exercising remedies under the Loan Documents; and (f) to
third-party service providers of Bank so long as such service providers have
executed a confidentiality agreement with Bank with terms no less restrictive
than those contained herein.  Confidential information does not include
information that either: (i) is in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank; or (ii) is disclosed to Bank by a third party, if Bank does not know that
the third party is prohibited from disclosing the information.

 

Bank may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Bank does not disclose Borrower’s identity or the
identity of any person associated with Borrower unless otherwise expressly
permitted by this Agreement.  The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.

 

12.12      Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

 

12.13      Captions.  The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.

 

--------------------------------------------------------------------------------


 

12.14      Construction of Agreement.  The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement.  In cases of uncertainty this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.

 

12.15      Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.

 

12.16      Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 

13           DEFINITIONS

 

13.1        Definitions.  As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following terms have the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Additional Permitted Accounts” are (a) the Real Estate Creditor Accounts, and
(b) Other Permitted Accounts.

 

“Adjusted Net Income” means, on a consolidated basis for Borrower and its
Subsidiaries, for any period, (a) the net profit (or loss), of Borrower and its
Subsidiaries for such period, plus, without duplication, (b) (i) interest
expense, (ii) income tax expense, (iii) depreciation and amortization expense,
(iv) non-cash stock compensation expense, (v) non-realized non-cash losses from
Borrower’s foreign exchange transactions, and (vi) other reasonable add-backs
for non-cash items, which have been approved by Bank in writing in its sole and
absolute discretion on a case-by-case basis, minus (c) (i) Capital Expenditures,
(ii) taxes paid in cash and (iii) non-realized non-cash gains from Borrower’s
foreign exchange transactions.

 

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Availability Amount” is (i) the lesser of the Revolving Line or the amount
available under the Borrowing Base minus (ii) the Bank Services Reserve, and
minus (iii) the outstanding principal balance of any Advances.

 

“Bank” is defined in the preamble hereof.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

--------------------------------------------------------------------------------


 

“Bank Services” are any products and/or credit services and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, guidance facilities, cash management services (including,
without limitation, merchant services, direct deposit of payroll, business
credit cards, and check cashing services), interest rate swap arrangements, and
foreign exchange services as any such products or services may be identified in
Bank’s various agreements related thereto (each, a “Bank Services Agreement”).

 

“Bank Services Agreement” is defined in the definition of “Bank Services”
appearing alphabetically in Section 13.1.

 

“Bank Services Reserve” is an amount equal to the aggregate amount of Bank’s
commitment to provide Bank Services to Borrower (including, without limitation,
all Obligations and Contingent Obligations of Bank pursuant to Bank Services
Agreements).

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Base” is the sum of (a) 80% of Eligible Accounts (excluding Foreign
Currency Accounts not subject to a Foreign Currency Hedge Agreement), plus
(b) 60% of Foreign Currency Accounts not subject to a Foreign Currency Hedge
Agreement, as determined by Bank from Borrower’s most recent Transaction Report;
provided, however, that Bank may, following any Collateral inspection or audit
conducted by or on behalf of Bank, decrease the foregoing percentage in its good
faith business judgment based on events, conditions, contingencies, or risks
which, as reasonably determined by Bank after consultation with Borrower, may
adversely affect the Collateral.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors (or other applicable governing body)
and delivered by such Person to Bank approving the Loan Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
attached to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.

 

“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the Commonwealth of Massachusetts are authorized or
required by law or other governmental action to close.

 

“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed, plus (b) to
the extent not covered by clause (a), the aggregate of all expenditures by such
Person and its Subsidiaries during such period to acquire by purchase or
otherwise the business or capitalized assets or the capital stock of any other
Person.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as an amended (the “Exchange
Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of

 

--------------------------------------------------------------------------------


 

Borrower, is or becomes a beneficial owner (within the meaning Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
Borrower, representing twenty-five percent (25%) or more of the combined voting
power of Borrower’s then outstanding securities; or (b) during any period of
twelve consecutive calendar months, individuals who at the beginning of such
period constituted the Board of Directors of Borrower (together with any new
directors whose election by the Board of Directors of Borrower was approved by a
vote of at least two-thirds of the directors then still in office who either
were directions at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes on the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

 

“Consent and Agreement” means the Consent and Agreement dated as of March 30,
2009 by and among the Bank, SEN, Sumitomo Heavy Industries, Ltd. (solely for
purposes of Section 2(b) thereunder), the Borrower and certain of Borrower’s
Subsidiaries named therein.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such Person as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business. 
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Corporate Restructuring Event” means the occurrence of each of the following:
(i) High Temperature Engineering Corporation has merged with and into Borrower
(with Borrower as the sole surviving legal entity), (ii) each of Fusion
Technology International, Inc. and Fusion Investments, Inc. has merged with and
into Axcelis Technologies CCS Corporation (with Axcelis Technologies CCS
Corporation as the sole surviving legal entity in each case), and (iii) Axcelis
Technologies CCS Corporation has merged with and into Borrower (with Borrower as
the sole surviving legal entity).

 

“Credit Extension” is any Advance or any other extension of credit by Bank for
Borrower’s benefit.

 

--------------------------------------------------------------------------------


 

“Current Liabilities” are all obligations and liabilities of Borrower and its
Subsidiaries to Bank, plus, without duplication, the aggregate amount of
Borrower’s and its Subsidiaries’ consolidated Total Liabilities that mature
within one (1) year.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deferred Revenue” is all amounts received or invoiced by Borrower in advance of
services to be performed under contracts and/or delivery of products and not yet
recognized as revenue.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
ending in 227, maintained with Bank.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

“Effective Date” is October 31, 2013.

 

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment.  Without limiting the fact that the determination
of which Accounts are eligible for borrowing is a matter of Bank’s good faith
judgment, the following (“Minimum Eligibility Requirements”) are the minimum
requirements for an Account to be an Eligible Account and, unless Bank agrees
otherwise in writing, Eligible Accounts shall not include:

 

(a)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date regardless of invoice payment period terms;

 

(b)           Accounts owing from an Account Debtor, fifty percent (50%) or more
of whose Accounts have not been paid within ninety (90) days of invoice date;

 

(c)           Accounts billed in the United States and owing from an Account
Debtor which does not have its principal place of business in the United States
or Canada, except Eligible Foreign Accounts;

 

(d)           Accounts billed and payable outside of the United States;

 

(e)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;

 

(f)            Accounts for which the Account Debtor is Borrower’s Affiliate (or
a company in which Borrower or its Affiliates have greater than a 20% ownership
interest), officer, employee, or agent;

 

--------------------------------------------------------------------------------


 

(g)           Accounts with credit balances over ninety (90) days from invoice
date;

 

(h)           Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five percent (25.0%) of all
Accounts, for the amounts that exceed that percentage, unless Bank, on a
case-by-case basis and in its sole discretion, otherwise approves any such
Account;

 

(i)            Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;

 

(j)            Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;

 

(k)           Accounts for which an Account Debtor has not been invoiced or
where goods or services have not yet been rendered to the Account Debtor
(sometimes called memo billings or pre-billings);

 

(l)            Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements and where the Account Debtor has a right
of offset for damages suffered as a result of Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);

 

(m)          Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of that portion of the amount
withheld which exceeds ten percent (10%) of the Account; sometimes called
retainage billings);

 

(n)           Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;

 

(o)           Accounts owing from an Account Debtor that have been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank in its
sole discretion wherein the Account Debtor acknowledges that (i) it has title to
and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

 

(p)           Accounts for which the Account Debtor has not been invoiced;

 

(q)           Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrower’s business;

 

(r)            Accounts for which Borrower has permitted Account Debtor’s
payment to extend beyond 90 days;

 

(s)            Accounts subject to chargebacks or others payment deductions
taken by an Account Debtor (but only to the extent the chargeback is determined
invalid and subsequently collected by Borrower);

 

(t)            Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business; and

 

(u)           Accounts for which Bank in its good faith business judgment
determines collection to be doubtful or otherwise ineligible.

 

“Eligible Foreign Accounts” are accounts from an Account Debtor with its
principal place of business outside of the United States or Canada approved by
Bank in its sole discretion provided that in any event such accounts shall be
(i) with Account Debtors headquartered in France, Germany, Italy, Japan, or the
United Kingdom,

 

--------------------------------------------------------------------------------


 

and/or (ii) covered by credit insurance satisfactory to Bank, less any
deductible, (iii) supported by letter(s) of credit acceptable to Bank, and/or
(iv) have a billing and receipt history acceptable to Bank.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Excluded Deposits” means cash maintained by Borrower in accounts at Real Estate
Creditor (other than the Interest Reserve Escrow Account and the Tax Payments
Suspense Account) that is required to be maintained at Real Estate Creditor
pursuant to the terms of the Real Estate Loan Documents in an aggregate amount
not to exceed the lesser of (i) $15,000,000, and (ii) the aggregate principal
amount of the Real Estate Debt outstanding.

 

“Exempted Real Estate Creditor Accounts” means: (a) the Interest Reserve Escrow
Account (to the extent amounts on deposit therein do not exceed $825,000), and
(b) the Tax Payments Suspense Account (to the extent amounts on deposit therein
do not exceed the amount necessary to pay Borrower’s next due installment of
real estate taxes).

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Currency Accounts” are Eligible Accounts denominated in a Foreign
Currency that have been approved in writing by Bank in its sole discretion.

 

“Foreign Currency Hedge Agreement” means any agreement with respect to any swap,
hedge, forward, future or derivative transaction or option or similar other
similar agreement or arrangement, each of which is (i) for the purpose of
hedging the foreign currency fluctuation exposure associated with Borrower’s
operations and Accounts, (ii) acceptable to Bank, in its reasonable discretion,
and (iii) not for speculative purposes.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“FX Forward Contract” is any foreign exchange contract by and between Borrower
and Bank under which Borrower commits to purchase from or sell to Bank a
specific amount of Foreign Currency on a specified date.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

--------------------------------------------------------------------------------


 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any present or future guarantor of the Obligations, including
Axcelis Technologies CCS Corporation, Fusion Technology International, Inc.,
Fusion Investments, Inc., High Temperature Engineering Corporation, Axcelis
Technologies (Israel), Inc. and all present or future Domestic Subsidiaries.

 

“Guarantor Security Agreement(s)” is each Security Agreement executed and
delivered by a Guarantor to Bank to secure the Guaranty of such Guarantor.

 

“Guaranty(ies)” is any guaranty of the Obligations executed and delivered by a
Guarantor to Bank.

 

“Headquarters Location” is 108 Cherry Hill Drive, Beverly, Massachusetts.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.4.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Interest Reserve Escrow Account” means Interest Reserve Escrow Account
No. 8459314800 maintained by Borrower at Real Estate Creditor to secure payment
of interest in respect of the Real Estate Debt in the maximum amount of
$825,000.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower and Guarantors to Bank dated as of the Effective Date.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, the Pledge Agreements, the Guarantor Security Agreements, each
Guaranty, any Bank Services Agreement, any note, or notes executed by Borrower
or any Guarantor, and any other present or future agreement executed or
delivered by Borrower or any Guarantor and/or for the benefit of Bank, all as
amended, restated, or otherwise modified.

 

--------------------------------------------------------------------------------


 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower, taken as a whole; or (c) a material
impairment of the prospect of repayment of any portion of the Obligations or
(d) Bank determines, based upon information available to it and in its
reasonable judgment, that there is a reasonable likelihood that Borrower shall
fail to comply with one or more of the financial covenants in Section 6 during
the next succeeding financial reporting period.

 

“Minimum Eligibility Requirements” is defined in the definition entitled
“Eligible Accounts” appearing alphabetically in this Section 13.1.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and to perform
Borrower’s duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

 

“Other Permitted Accounts” means deposit or investment accounts maintained by
Borrower and its Subsidiaries in the United States at institutions other than
the Bank and its Affiliates or Real Estate Creditor, provided that the aggregate
amount of monies or other assets on deposit or maintained in such deposit or
investment accounts shall not exceed One Hundred Thousand Dollars ($100,000.00)
at any time.

 

“Overadvance” is defined in Section 2.2.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Acquisition” is any acquisition by the Borrower of all or
substantially all of the capital stock, or substantially all of the assets, of a
Person, or of all or substantially all of the assets constituting a division,
product line or business line of a Person, if such acquisition complies with the
following criteria: (a) no Event of Default exists or would result from such
acquisition; (b) the Person, division, product line or line of business acquired
in such acquisition shall be in the same or substantially similar line of
business as Borrower; (c) Bank shall have received at least five (5) Business
Days prior written notice of the closing date for such acquisition (together
with a description of the proposed acquisition or purchase, all diligence
materials (including, without limitation, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to Bank certifying that,
as of the date thereof, the proposed purchase or acquisition is in compliance
with Section 7.3 hereof) and other documents and information reasonably
requested by Bank, each of which shall be in form and substance reasonably
satisfactory to Bank); (d) Borrower is the surviving legal entity after such
acquisition; (e) no Indebtedness or Liens are assumed in connection with such
acquisition, other than Permitted Indebtedness and Permitted Liens; (f) any
Person that is acquired and remains a separate legal entity shall, at Bank’s
option, in its sole and absolute discretion, become a borrower or guarantor
pursuant to the terms hereunder and documentation required by Bank in its sole
discretion within thirty (30) days of such acquisition; (g) Borrower has
provided Bank with written confirmation, supported by reasonably detailed
calculations, that on a pro forma basis (including pro forma adjustments arising
out of events which are directly attributable to such acquisition), Borrower
would be in compliance with the financial covenants contained in Section 6.9,
both immediately prior to, and immediately after the consummation of, such
acquisition; (h) such transaction is accretive to Borrower’s EBITDA; and (i) the
aggregate cash and non-cash consideration (including, without limitation, debt
and equity consideration) for all Permitted Acquisitions shall not individually
or in the aggregate exceed Thirty Million Dollars ($30,000,000.00).

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

 

--------------------------------------------------------------------------------


 

(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

 

(c)           Subordinated Debt;

 

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e)           unsecured Indebtedness with respect to surety bonds, letters of
credit and/or and similar instruments in connection with value added tax
recovery initiatives of Axcelis Technologies GmbH incurred in the ordinary
course of business;

 

(f)            Indebtedness owing from (i) Borrower to any Guarantor or any
Guarantor to Borrower or another Guarantor; (ii) to the extent existing as of
the Effective Date, from Borrower to (A) Borrower’s Taiwanese subsidiary in an
aggregate amount not exceeding $8,750,000, (B) Borrower’s French Subsidiary in
an aggregate amount not exceeding $1,000,000, and (C) Borrower’s German
Subsidiary, in an aggregate amount not exceeding $5,433,671, provided that
Borrower shall not repay any portion of such Indebtedness in such clause
(ii) without Bank’s prior written consent, (iii) Indebtedness of a Foreign
Subsidiary to another Foreign Subsidiary, and (iv) except for trade indebtedness
incurred in the ordinary course of business consistent with past practice, any
Subsidiary that is not a Guarantor to any Borrower in an aggregate amount of up
to $1,000,000, provided that, in each case, such Indebtedness is incurred in the
ordinary course of business of such Borrower or Subsidiary and pursuant to an
arms-length transaction;

 

(g)           Indebtedness pursuant to clause (c) of the definition of Permitted
Liens appearing herein;

 

(h)           the Real Estate Debt; and

 

(i)            extensions, refinancings, modifications, amendments and
restatements of Permitted Indebtedness referenced in items (a) through (d) and
(f) and (g) above, provided that the principal amount thereof is not increased
or the terms thereof are not modified to impose more burdensome terms upon
Borrower or its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)           Investments shown on the Perfection Certificate and existing on
the Effective Date;

 

(b)           Cash Equivalents;

 

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

 

(d)           Investments consisting of deposit accounts maintained with Bank
and subject to Bank’s first priority Lien;

 

(e)           Investments of Subsidiaries in or to Borrower or any Guarantor;

 

(f)            Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors (or other applicable governing body);

 

(g)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

 

(h)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
(h) shall not apply to Investments of Borrower in any Subsidiary; and

 

--------------------------------------------------------------------------------


 

(i)            Money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $500,000,000.00;

 

(j)            Subject to Section 6.6 hereof, Investments of Borrower and its
Domestic Subsidiaries consisting of deposit accounts held with foreign financial
institutions; provided, that the aggregate dollar value of all such deposit
accounts does not exceed 5% of the dollar value of all unrestricted cash of
Borrower and its Domestic Subsidiaries; and

 

(k)           Other equity and debt investments that are consistent with the
investment policy of the Borrower dated as of March 2003, a copy of which has
been delivered to Bank.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

 

(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Five Million Dollars ($5,000,000.00) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;

 

(d)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(e)           leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if such leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

 

(f)            non-exclusive license of intellectual property granted to third
parties in the ordinary course of business;

 

(g)           the SEN License;

 

(h)           Liens on the Real Estate Creditor Collateral in favor of Real
Estate Creditor, securing the Real Estate Debt, provided that each is subject to
the intercreditor agreement among Real Estate Creditor and Bank; and

 

(i)            Liens arising from attachments or judgments, orders, or decrees
in circumstances not constituting an Event of Default under Sections 8.4 and
8.7.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Pledge Agreement(s)” those certain Pledge Agreements dated as of the Effective
Date executed and delivered by Borrower and Fusion Technology
International, Inc. in favor of Bank.

 

--------------------------------------------------------------------------------


 

“Prime Rate” is, with respect to any day, the “Prime Rate” as quoted in the Wall
Street Journal print edition on such day (or, if such day is not a day on which
the Wall Street Journal is published, the immediately preceding day on which the
Wall Street Journal was published) rate.

 

“Quick Assets” is, on any date, the sum of (a) Borrower’s and its Subsidiaries’
consolidated world-wide cash and Cash Equivalents (maintained with Bank or
subject to a Control Agreement, but in all cases excluding Excluded Deposits,
monies in the Interest Reserve Escrow Account and monies in the Tax Payments
Suspense Account), plus (b) Borrower’s and its Subsidiaries’ consolidated
net-billed accounts receivable.

 

“Real Estate Creditor” is Northern Bank & Trust Company, whose address is 275
Mishawum Road, Woburn, Massachusetts 01801.

 

“Real Estate Creditor Accounts” means any Accounts of Borrower maintained with
Real Estate Creditor or its Affiliates, including, without limitation, the
Exempted Real Estate Creditor Account.

 

“Real Estate Creditor Collateral” means (a) the Real Property (which term shall
have the meaning given such term in the Mortgage and Fixture Filing attached as
Exhibit D hereto), (b) the Personal Property, (which term shall have the meaning
given such term in the Mortgage and Fixture Filing attached as Exhibit D
hereto), (c) the Rents (which term shall have the meaning given such term in the
Assignment of Rents attached as Exhibit E hereto), (d) the Interest Reserve
Escrow Account, provided that the balance maintained therein does not at any
time exceed $825,000, and (e) the Tax Payments Suspense Account..

 

“Real Estate Debt” means any and all indebtedness and obligations for borrowed
money (including, without limitation, principal, premium (if any), interest,
fees, charges, expenses, costs, professional fees and expenses, and
reimbursement obligations), in an aggregate principal amount not at any time
exceeding Fifteen Million Dollars ($15,000,000.00), at any time owing by
Borrower to Real Estate Creditor under the Real Estate Loan Documents, including
but not limited to such amounts as may accrue or be incurred before or after
default or workout or the commencement of any liquidation, dissolution,
bankruptcy, receivership, or reorganization case by or against Borrower.

 

“Real Estate Loan Agreement” means that certain Business Loan Agreement between
Borrower and Real Estate Creditor whereby Borrower has borrowed up to Fifteen
Million Dollars ($15,000,000.00) from Real Estate Creditor and whereby
Borrower’s obligations thereunder are secured solely by the Real Estate Creditor
Collateral, as amended, supplemented, restated, amended and restated or
otherwise modified from time to time.

 

“Real Estate Loan Documents” means the Real Estate Loan Agreement, and any other
agreement, document, promissory note, financing statement, or instrument
executed by Borrower in favor of Real Estate Creditor pursuant to or in
connection with the Real Estate Debt, as the same may from time to time be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Reserves” means, as of any date of determination, upon notice to and after
consultation with Borrower, such amounts as Bank may reasonably from time to
time establish and revise in its good faith business judgment, reducing the
amount of Advances and other financial accommodations which would otherwise be
available to Borrower to reflect events, conditions, contingencies or risks
which, as determined by Bank in its good faith business judgment, do or may
adversely affect in any material way (i) the assets, business or prospects of
Borrower or any Guarantor, or (ii) the security interests and other rights of
Bank in the Collateral (including the enforceability, perfection and priority
thereof).

 

--------------------------------------------------------------------------------


 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and General Counsel.

 

“Restricted License” is any material license or other agreement, excluding the
SEN License, with respect to which Borrower is the licensee (a) that prohibits
or otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, or (b) for which a
default under or termination of could interfere with the Bank’s right to sell
any Collateral.

 

“Revolving Line” is an Advance or Advances in an amount equal to Ten Million
Dollars ($10,000,000).

 

“Revolving Line Maturity Date” is October 31, 2015.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“SEN” means SEN Corporation, a Japanese company.

 

“SEN License” means that certain License Agreement dated March 30, 2009 by and
between the Borrower and SEN.

 

“Settlement Date” is defined in Section 2.1.3.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person.

 

“Tax Payments Suspense Account” means the suspense (non-operating) account in
favor of Borrower maintained at Real Estate Creditor into which monies are set
aside for payment of real estate taxes when due provided that the amount on
deposit in such account shall at no time exceed the approximate amount necessary
to pay Borrower’s next due installment of real estate taxes.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on the consolidated balance sheet of Borrower and its
Subsidiaries, including all Indebtedness, but excluding all other Subordinated
Debt.

 

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit C.

 

“Transfer” is defined in Section 7.1.

 

“Unused Line Fee Percentage” is three eighths of one percent (0.375%).

 

“Unused Revolving Line Facility Fee” is defined in Section 2.4(c).

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

 

BORROWER:

 

 

 

AXCELIS TECHNOLOGIES, INC.

 

 

 

 

 

By

/s/ Mary G. Puma

 

Name: Mary G. Puma

 

Title: Chairman, CEO and President

 

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By

/s/ Michael Quinn

 

Name: Michael Quinn

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A – COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts, Equipment, Inventory, contract rights or rights to payment
of money, leases, license agreements, franchise agreements, General Intangibles,
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts, letters
of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the “Collateral” does not include (a) more than
66% of the presently existing and hereafter arising issued and outstanding
shares of capital stock owned by Borrower of any Foreign Subsidiary which shares
entitle the holder thereof to vote for directors or any other matter, (b) monies
on deposit in the Interest Reserve Escrow Account (to the extent amounts on
deposit therein do not exceed $825,000), (c) monies on deposit in the Tax
Payments Suspense Account (to the extent amounts on deposit therein do not
exceed the amount necessary to pay Borrower’s next due installment of real
estate taxes) or (d) the Excluded Deposits.

 

The security interest granted by Borrower to Secured Party in the Axcelis
Licensed Intellectual Property (as defined in the SEN License) is subject to the
license granted to SEN Corporation pursuant to the terms of the SEN License in
accordance with that certain Consent and Agreement dated as of March 30, 2009
among the Borrower, the Secured Party, SEN Corporation and others.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B - COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

Axcelis Technologies, Inc.

 

 

The undersigned authorized officer of Axcelis Technologies, Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between, inter alia, Borrower and Bank (the “Agreement”), (1) Borrower is in
complete compliance for the period ending                                with
all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Domestic Subsidiaries, has timely filed all required
tax returns and reports, and Borrower has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower
except as otherwise permitted pursuant to the terms of Section 5.9 of the
Agreement, and (5) no Liens have been levied or claims made against Borrower or
any of its Domestic Subsidiaries relating to unpaid employee payroll or benefits
of which Borrower has not previously provided written notification to Bank. 
Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Monthly and Quarterly consolidated and consolidating and financial statements
with Compliance Certificate

 

Monthly within 30 days (except quarter end)/45 days following each quarter-end

 

o Yes o No

Annual financial statement (CPA Audited) + CC

 

FYE within 120 days

 

o Yes o No

10-Q, 10-K and 8-K

 

Within 10 days after filing with SEC

 

o Yes o No

A/R & A/P Agings, Inventory reports, Backlog Reports

 

Monthly within 30 days

 

o Yes o No

Transaction Report

 

Monthly within 30 days for months in which Obligations were at any time
outstanding (and with each request for a Credit Extension)

 

o Yes o No

 

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

 

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Maintain:

 

 

 

 

 

 

Adjusted Quick Ratio, at all times, to be tested on a monthly basis

 

1.5:1.0

 

   :1.0

 

o Yes o No

Minimum Adjusted Net Income (as of the

 

As set forth in Section 6.9(b) of the Agreement

 

$

 

 

o Yes o No

 

--------------------------------------------------------------------------------


 

last day of each quarter)

 

 

 

 

 

 

 

 

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

Schedule 2 attached hereto sets forth all applications for any patent or the
registration of any trademark or servicemark made by Borrower since the date of
the last Compliance Certificate delivered to Bank.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

 

AXCELIS TECHNOLOGIES, INC.

 

BANK USE ONLY

 

 

 

 

 

Received by:

 

By:

 

 

 

AUTHORIZED SIGNER

Name:

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Verified:

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

 

 

 

 

 

Compliance Status:

o Yes

o No

 

3

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:

 

 

 

I.

Adjusted Quick Ratio (Section 6.9(a))

 

Required:

1.5:1.0

 

 

Actual:

   :1.0

 

A.

Borrower’s and its Subsidiaries’ consolidated world-wide cash and Cash
Equivalents (maintained with Bank or subject to a Control Agreement, but in all
cases excluding Excluded Real Estate Creditor Deposits)

 

$

 

 

 

 

 

B.

Borrower’s and its Subsidiaries’ consolidated net billed accounts receivable

 

$

 

 

 

 

 

C.

Quick Assets (line A plus line B)

 

$

 

 

 

 

 

D.

Aggregate value of Obligations to Bank

 

$

 

 

 

 

 

E.

Aggregate value of liabilities of Borrower and its Subsidiaries (including all
Indebtedness) that matures within one (1) year (excluding Real Estate Debt)

 

$

 

 

 

 

 

F.

Deferred Revenue

 

$

 

 

 

 

 

G.

Current Liabilities (the sum of lines D and E, minus line F)

 

$

 

 

 

 

 

H.

Quick Ratio (line C divided by line G)

 

 

 

Is Line H equal to or greater than 1.50:1:00?

 

 

o

No, not in compliance

o

Yes, in compliance

 

 

 

II.

Minimum Adjusted Net Income (Section 6.9(b))

 

Required: at least (i) ($1,500,000) for the trailing three (3) month period
ending on the last day of the fiscal quarter ending September 30, 2013; (ii)
$1.00 for the trailing three (3) month period ending on the last day of the
fiscal quarter ending December 31, 2013; and (iii) $2,500,000 for the trailing
six month period ending on (A) the last day of the fiscal quarter ending March
31, 2014, and (B) the last day of each fiscal quarter thereafter

 

Actual: $              

 

A.

Net profit (or loss), of Borrower and its Subsidiaries

 

$

 

 

 

 

 

B.

Interest Expense for Borrower and Subsidiaries

 

$

 

 

4

--------------------------------------------------------------------------------


 

C.

Income Tax Expense of Borrower and Subsidiaries

 

$

 

 

 

 

 

D.

Depreciation and Amortization Expense of Borrower and Subsidiaries

 

$

 

 

 

 

 

E.

Non-cash stock compensation expense for Borrower and Subsidiaries

 

$

 

 

 

 

 

F.

The amount of any non-realized non-cash losses associated with Borrower’s
foreign exchange transactions.

 

$

 

 

 

 

 

G.

Other reasonable add-backs for non-cash items, which have been approved by Bank
in writing in its sole and absolute discretion on a case-by-case basis*

 

$

 

 

 

 

 

H.

Capital Expenditures (as defined in the Agreement) of Borrower and Subsidiaries

 

$

 

 

 

 

 

I.

Taxes paid in cash by Borrower and Subsidiaries

 

$

 

 

 

 

 

J.

The amount of any non-realized non-cash gains associated with Borrower’s foreign
exchange transactions

 

$

 

 

 

 

 

K.

Adjusted Net Income (Line A, plus the sum of Lines B-G, minus the sum of Lines
H-J

 

$

 

 

--------------------------------------------------------------------------------

*Please specify:

 

 

Is Line K less than or equal to the amount required above

 

 

o

No, not in compliance

o

Yes, in compliance

 

 

 

5

--------------------------------------------------------------------------------


 

Schedule 2 to Compliance Certificate

 

IP Applications

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Transaction Report

 

[EXCEL spreadsheet to be provided separately by SVB.]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Mortgage and Fixture Filing

 

The Mortgage and Fixture Filing dated as of July 5, 2013 by Axcelis
Technologies, Inc. in favor of Northern Bank & Trust Company (the “Mortgage”)
attached as Exhibit D to this Loan and Security Agreement has been filed with
the Securities and Exchange Commission as Exhibit 10.2 to the Company’s report
on Form 10-Q filed with the Commission on August 2, 2013.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Assignment of Rents

 

The Assignment of Assignment of Rents dated as of July 5, 2013 between Axcelis
Technologies, Inc. and Northern Bank & Trust Company (the “Assignment of Rents”)
attached as Exhibit E to this Loan and Security Agreement has been omitted from
this Conformed Copy filed with the Securities and Exchange Commission.  The
Assignment of Rents does not contain information which is material to an
investment decision and which is not otherwise disclosed in the Mortgage and
Fixture Filing referenced in Exhibit D hereto. Upon request of the Securities
and Exchange Commission, Axcelis will supplementally furnish a copy of the
Assignment of Rents.

 

--------------------------------------------------------------------------------